Joshua L. Thomas, Esq.
Joshua L. Thomas & Associates
225 Wilmington-West Chester Pike, Suite 200
Chadds Ford, PA 19317
Phone: 215-806-1733
Fax: (888) 314-8910
Email: JoshuaLThomas@gmail.com
Atty ID# 312476



JAMES EVERETT SHELTON                         UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OF
                                              PENNSYLVANIA
      Plaintiff

      v.

FCS CAPITAL LLC, ET AL.
     Defendants
                                              No. 2:18-cv-03723-NIQA


    DEFENDANTS’ FCS CAPITAL LLC, EMIL YASHAYEV, BARRY SHARGEL,
                       (DEFENDANTS) ANSWER


                                              ___/s/ Joshua Thomas________
                                              Joshua L. Thomas and Associates
                                              Joshua Thomas Esq.
                                              Supreme Court ID No. 003992012
                                              225 Wilmington-West Chester Pike
                                              Suite 200
                                              Chadds Ford, PA 19317
                                              Phone: (215) 806-1733
                                              Email: JoshuaLThomas@gmail.com
        Defendants, respectfully submit through its undersigned counsel, herein files its Answer

with Affirmative Defenses to the Amended Complaint filed by Plaintiff, and states as follows:



                                         I.      Introduction

   1.      Admitted in part, denied in part. Defendants admit the TCPA was enacted in response

           to widespread public outrage in regards to individuals, but not businesses or serial

           litigators. As to the rest, Defendants deny the remainder of the allegations.

   2.      Admitted in part, denied in part. Admitted that the TCPA prohibits the use of an

           ATDS for a cellular phone in some instances, but not all. In the recent case, Shelton v.

           Target Advance LLC, No. 18-2070, 2019 U.S. Dist. LEXIS 64713 (E.D. Pa. Apr. 16,

           2019). Specifically, the court ruled that this Plaintiff 1) did not have standing to sue

           for calls to cell phones made with an ATDS if they post that cell number online solely

           for the purpose of drumming up TCPA lawsuits and 2) that if a cell number is used

           for business purposes, a plaintiff will not likely have standing to sue for calls to that

           cell number based upon violations of the TCPA’s separate National Do-Not-Call

           Registry (“DNC”) rules. As to the rest, Defendants deny the remainder of the

           allegations.

   3.      Denied. This paragraph contains a legal conclusion and therefore, needs no further

           response. Defendants deny the remainder of the allegations and leave Plaintiff to his

           proofs.

   4.      Denied. This paragraph contains a legal conclusion and therefore, needs no further

           response. Defendants deny the remainder of the allegations and leave Plaintiff to his

           proofs.
5.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

      response. Defendants deny the remainder of the allegations and leave Plaintiff to his

      proofs.

6.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

      response. Defendants leave Plaintiff to his proofs.

                                    II. Jurisdiction and Venue

7.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

      response. Defendants leave Plaintiff to his proofs.

8.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

      response. Defendants leave Plaintiff to his proofs.

9.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

      response. Defendants leave Plaintiff to his proofs.

                                             III. Parties

10.   Admitted in part, denied in part. Admitted Plaintiff is an individual. As to the rest,

      denied. Plaintiff is actually a serial litigant, who has “formulated a business model to

      encourage telemarketers to call his cellphone number so that he can later sue the

      telemarketers under the TCPA.” See Shelton v. Target Advance LLC, No. 18-2070,

      2019 U.S. Dist. LEXIS 64713 (E.D. Pa. Apr. 16, 2019). This is similar to Stoops v.

      Wells Fargo Bank, N.A., 197 F. Supp. 3d 782 (W.D. Pa. 2016), in which the court

      found that the plaintiff lacked standing to sue because she had purchased at least 35

      cell phones “with the specific intent of receiving robocalls so that she could thereafter

      bring lawsuits under the TCPA,” and did not use those cell phones “for any other

      purpose.” Defendants leave Plaintiff to his proofs.
11.   Denied. This paragraph contains gross factual misrepresentations that are not accurate

      or related to reality. Defendants leave Plaintiff to his proofs.

12.   Denied. This paragraph contains gross factual misrepresentations that are not accurate

      or related to reality. Defendants leave Plaintiff to his proofs.

13.   Denied. This paragraph contains gross factual misrepresentations that are not accurate

      or related to reality. Defendants leave Plaintiff to his proofs.

14.   Admitted.

15.   Denied. This paragraph contains gross factual misrepresentations that are not accurate

      or related to reality. Defendants leave Plaintiff to his proofs.

16.   Denied. This paragraph contains gross factual misrepresentations that are not accurate

      or related to reality. Defendants leave Plaintiff to his proofs.

17.   Denied. This paragraph contains gross factual misrepresentations that are not accurate

      or related to reality. Defendants leave Plaintiff to his proofs.

18.   Denied. This paragraph contains gross factual misrepresentations that are not accurate

      or related to reality. Defendants leave Plaintiff to his proofs.

19.   Denied. This paragraph contains gross factual misrepresentations that are not accurate

      or related to reality. Defendants leave Plaintiff to his proofs.

20.   Denied. This paragraph contains gross factual misrepresentations that are not accurate

      or related to reality. Defendants leave Plaintiff to his proofs.

                                      Background

                      The Telephone Consumer Protection Act

21.   Denied. This paragraph contains a legal conclusion and therefore, needs no further

      response. Defendants leave Plaintiff to his proofs.
              The TCPA’s Prohibition of Automated Telemarketing Calls

22.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

       response. Defendants leave Plaintiff to his proofs.

23.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

       response. Defendants leave Plaintiff to his proofs.

24.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

       response. Defendants leave Plaintiff to his proofs.

25.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

       response. Defendants leave Plaintiff to his proofs.


                             The National Do Not Call Registry


26.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

       response. Defendants leave Plaintiff to his proofs.

27.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

       response. Defendants leave Plaintiff to his proofs.


The TCPA imposes personal liability on individuals who participate in or commission

                                  telemarketing calls.


28.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

       response. Defendants leave Plaintiff to his proofs.

29.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

       response. Defendants leave Plaintiff to his proofs.

30.    Denied. This paragraph contains a legal conclusion and therefore, needs no further

       response. Defendants leave Plaintiff to his proofs.
31.      Denied. This paragraph contains a legal conclusion and therefore, needs no further

         response. Defendants leave Plaintiff to his proofs.

32.      Denied. This paragraph contains a legal conclusion and therefore, needs no further

         response. Defendants leave Plaintiff to his proofs.

33.      Denied. This paragraph contains a legal conclusion and therefore, needs no further

         response. Defendants leave Plaintiff to his proofs.

34.      Denied. This paragraph contains a legal conclusion and therefore, needs no further

         response. Defendants leave Plaintiff to his proofs.

35.      Denied. This paragraph contains a legal conclusion and therefore, needs no further

         response. Defendants leave Plaintiff to his proofs.


                     Pennsylvania’s Unfair Trade Practices and
      Consumer Protection Law and Pennsylvania’s Telemarketer Registration Act
36.      Denied. This paragraph contains a legal conclusion and therefore, needs no further

         response. Defendants leave Plaintiff to his proofs.

37.      Denied. This paragraph contains a legal conclusion and therefore, needs no further

         response. Defendants leave Plaintiff to his proofs.


                                     Factual Allegations


38.      Denied. In the recent case, Shelton v. Target Advance LLC, No. 18-2070, 2019 U.S.

         Dist. LEXIS 64713 (E.D. Pa. Apr. 16, 2019). Specifically, the court ruled that this

         Plaintiff 1) did not have standing to sue for calls to cell phones made with an ATDS

         if they post that cell number online solely for the purpose of drumming up TCPA

         lawsuits and 2) that if a cell number is used for business purposes, a plaintiff will not

         likely have standing to sue for calls to that cell number based upon violations of the
      TCPA’s separate National Do-Not-Call Registry (“DNC”) rules. Further, in that case

      the court concluded that this Plaintiff lacked standing to sue for violations of the

      TCPA’s DNC provisions. It found that Plaintiff lacked standing to bring claims

      predicated on the TCPA’s prohibition against sales calls to telephone numbers listed

      on the DNC because the cell number at issue was “also for business use, and business

      numbers are not permitted to be registered on the National Do Not Call Registry.”

      The court went on, explaining that “because Plaintiff held the Phone Number out to

      the world as a business phone number, he could not register it on the National Do Not

      Call Registry for purposes of avoiding business-to-business calls, such as those giving

      rise to this action.”

39.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

40.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

41.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

42.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

43.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

44.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.
45.   Denied. This paragraph contains a legal conclusion and therefore, needs no further

      response. Defendants leave Plaintiff to his proofs.

46.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

47.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

48.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

49.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

50.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

51.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

52.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

53.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

54.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

55.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.
56.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

57.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

58.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

59.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

60.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

61.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

62.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

63.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

64.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

65.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

66.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.
67.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

68.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

69.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

70.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

71.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

72.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

73.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

74.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

75.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

76.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

77.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.
78.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

79.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

80.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

81.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

82.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

83.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

84.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

85.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

86.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

87.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

88.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.
89.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

90.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

91.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

92.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

93.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

94.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

95.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

96.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

97.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.

98.   Denied. This paragraph contains factual misrepresentations that are not accurate or

      legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

99.   Denied. This paragraph contains factual misrepresentations that are not accurate.

      Defendants leave Plaintiff to his proofs.
100.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

101.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

102.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

103.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

104.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

105.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

106.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

107.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

108.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

109.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

110.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.
111.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

112.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

113.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

114.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

115.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

116.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

117.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

118.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

119.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

120.   Admitted.

121.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

122.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.
123.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

124.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

125.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

126.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

127.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

128.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs. In

       reality, this was actually Plaintiff immediately waiving all of his purported rights for

       the do not call list, and actively continuing a conversation he claims he did not want.

129.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

130.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

131.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

132.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.
133.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

134.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

135.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

136.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

137.   Denied. This paragraph contains factual misrepresentations that are not accurate.

       Defendants leave Plaintiff to his proofs.

138.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

139.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

140.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

141.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

142.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

143.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.
144.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

145.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

146.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

147.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

148.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.


       JACOVETTI’S LIABILITY AND HIS ARRANGEMENT WITH FCS


149.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

150.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

151.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

152.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

153.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

154.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.
155.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

156.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

157.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

158.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

159.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

160.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

161.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.

162.   Denied. This paragraph contains factual misrepresentations that are not accurate or

       legal conclusions masquerading as “facts”. Defendants leave Plaintiff to his proofs.


                                 First Cause of Action


163.   Denied this is an incorporation paragraph and as such, no response required.

164.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and
       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

165.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.


                                  Second Cause of Action


166.   Denied this is an incorporation paragraph and as such, no response required.

167.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

168.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.
                                  Third Cause of Action


169.   Denied this is an incorporation paragraph and as such, no response required.

170.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

171.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.


                                  Fourth Cause of Action


172.   Denied this is an incorporation paragraph and as such, no response required.

173.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.
174.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.


                                   Fifth Cause of Action


175.   Denied this is an incorporation paragraph and as such, no response required.

176.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.


                                  Sixth Cause of Action


177.   Denied this is an incorporation paragraph and as such, no response required.

178.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.
                                   Seventh Cause of Action


179.   Denied this is an incorporation paragraph and as such, no response required.

180.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

                                  Eighth Cause of Action

181.   Denied this is an incorporation paragraph and as such, no response required.

182.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

                                  Ninth Cause of Action

183.   Denied this is an incorporation paragraph and as such, no response required.

184.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and
       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

185.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

186.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

187.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

188.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in
       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

189.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

190.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

191.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

192.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is
       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

193.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

194.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.

195.   Denied. The allegations in the corresponding paragraph are legal argument or legal

       conclusions for which no response is required. TO the extent that a response is

       deemed required, they are denied. Defendants did not commit any wrongdoing in

       connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

       any allegation of wrongdoing against the Defendants is denied. Defendants leave

       Plaintiff to his proofs.
   196.    Denied. The allegations in the corresponding paragraph are legal argument or legal

           conclusions for which no response is required. TO the extent that a response is

           deemed required, they are denied. Defendants did not commit any wrongdoing in

           connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

           any allegation of wrongdoing against the Defendants is denied. Defendants leave

           Plaintiff to his proofs.

   197.    Denied. The allegations in the corresponding paragraph are legal argument or legal

           conclusions for which no response is required. TO the extent that a response is

           deemed required, they are denied. Defendants did not commit any wrongdoing in

           connection with any of the aforementioned facts or otherwise as Plaintiff alleged and

           any allegation of wrongdoing against the Defendants is denied. Defendants leave

           Plaintiff to his proofs.


       Wherefore, Defendants Respectfully request that the Plaintiff’s Amended Complaint be

dismissed with prejudice, and that the court issue such other relief as it deems just and proper.

                                                      ___/s/ Joshua Thomas________
                                                      Joshua L. Thomas and Associates
                                                      Joshua Thomas Esq.
                                                      Supreme Court ID No. 312476
                                                      225 Wilmington-West Chester Pike
                                                      Suite 200
                                                      Chadds Ford, PA 19317
                                                      Phone: (215) 806-1733
                                                      Email: JoshuaLThomas@gmail.com


                                  AFFIRMATIVE DEFENSES
                                  AFFIRMATIVE DEFENSES
1. The Complaint fails to state a cause of action upon which relief may be granted.

2. Plaintiff's claims are barred by the doctrine res judicata and collateral estoppel.

3. Plaintiff's claims are barred, in whole or in part, by the applicable statute of limitations.

4. Plaintiff lacks standing to sue.

5. Plaintiff’s claims are barred by the equitable doctrine of unclean hands, fraud, illegality,

   collusion, and conspiracy.

6. To the extent that Plaintiff did sustain any damages, which Defendant denies, such damages

   were caused, in whole or in part, by the comparative fault of Plaintiff and /or third parties.

7. Plaintiff has acted illegally an improperly at all relevant times and Plaintiff is therefore

   barred from any relief whatsoever.

8. Plaintiff's claims are barred because Plaintiff would be unjustly enriched if allowed to

   recover all or any part of the damages or remedies alleged in the Amended Complaint.

9. That upon information and belief, the claim which is the subject matter of the cause of action

   set forth in the Amended Complaint in the above entitled action is prohibited by and

   contravenes the statutory law and public policy of the state of New Jersey and/ or Federal law

   by reason of the fact that the underlying claim violates the usury laws and/or any State of

   New Jersey or Federal ordinance law or codified statue.


                                                        ___/s/ Joshua Thomas________
                                                       Joshua L. Thomas and Associates
                                                       Joshua Thomas Esq.
                                                       Supreme Court ID No. 312476
                                                       225 Wilmington-West Chester Pike
                                                       Suite 200
                                                       Chadds Ford, PA 19317
                                                       Phone: (215) 806-1733
                                                       Email: JoshuaLThomas@gmail.com
